


RESTRICTED SHARE UNIT AGREEMENT
under the
SUNCOKE ENERGY, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN


This Restricted Share Unit Agreement (the “Agreement”), is entered into as of
_____________________ (the “Agreement Date”), by and between SunCoke Energy,
Inc. (“SunCoke”) and ____________________, an employee of SunCoke or one of its
Affiliates (the “Participant”).
W I T N E S S E T H:
WHEREAS, the SunCoke Energy, Inc. Long-Term Performance Enhancement Plan (the
“Plan”) is administered by the Compensation Committee or its duly appointed
sub-committee (the Compensation Committee or such sub-committee, the
“Committee”), and the Committee has determined to grant to the Participant,
pursuant to the terms and conditions of the Plan, an award (the “Award”) of
Restricted Share Units (“RSUs”), representing rights to receive shares of Common
Stock, which Award is subject to a risk of forfeiture by the Participant, with
the payout of such RSUs being conditioned upon the Participant’s continued
employment with SunCoke or one of its Affiliates through the end of the
applicable vesting period; and
WHEREAS, the Participant has determined to accept such Award.
NOW, THEREFORE, SunCoke and the Participant, each intending to be legally bound
hereby, agree as follows:
ARTICLE I
AWARD OF RESTRICTED SHARE UNITS
1.1
Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings:

(a)
Participant:


                  
(b)
Grant Date:
                  
(c)
Number of RSUs:
                  
(d)
Vesting Periods:
Subject to continued employment through the applicable vesting date, the RSUs
shall vest as follows: 

● 33% on _________________________ 
● 33% on _________________________ 
● Remainder on ____________________
(e)
Form of Payment:
Stock for RSUs; cash for Dividend Equivalents

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.
1.2
Award of RSUs. Subject to the terms and conditions of the Plan and this
Agreement, the Participant is hereby granted the number of RSUs set forth in
Section 1.1.


Page 1

--------------------------------------------------------------------------------




1.3
Dividend Equivalents. The Participant shall be entitled to receive payment from
SunCoke in an amount equal to each cash dividend (“Dividend Equivalent”) payable
subsequent to the Grant Date, just as though such Participant, on the record
date for payment of such dividend, had been the holder of record of shares of
Common Stock equal to the actual number of RSUs. SunCoke shall establish a
bookkeeping methodology to account for the Dividend Equivalents to be credited
to the Participant. The Dividend Equivalents will not bear interest. Vesting and
payment of Dividend Equivalents will correspond to the vesting and settlement of
the RSUs with respect to which the Dividend Equivalents relate.

1.4
Payment of RSUs and Related Dividend Equivalents.

(a)
Except as set forth in Section 1.5(b) below, payout of this Award is conditioned
upon the Participant’s continued employment with SunCoke or one of its
Affiliates through the end of the applicable Vesting Period as set forth in
1.1(d) above.

(b)
Actual payment in respect of the vested RSUs and the vested Dividend Equivalent
Account shall be made to the Participant within two (2) months after the end of
the applicable Vesting Period.

(1)
Payment in respect of vested RSUs. Payment for vested RSUs earned shall be made
in shares of Common Stock. The number of shares of Common Stock paid to the
Participant shall be equal to the number of RSUs that vest at the end of the
applicable vesting period.

(2)
Payment of Related Dividend Equivalents. The Participant will be entitled to
receive from SunCoke, within two (2) months after the end of the applicable
Vesting Period, a cash payment in respect of the related Dividend Equivalents
that vested for such Vesting Period.

Applicable federal, state and local taxes shall be withheld in accordance with
Section 2.2 below.
1.5
Termination of Employment.

(a)
Termination of Employment - In General. Upon termination of the Participant’s
employment with SunCoke and its Affiliates for any reason other than a
Qualifying Termination or due to death or permanent disability, the Participant
shall forfeit 100% of such Participant’s RSUs that have not vested, together
with the related Dividend Equivalents, and the Participant shall not be entitled
to receive any Common Stock or any payment of any Dividend Equivalents with
respect to the forfeited RSUs.

(b)
Qualifying Termination of Employment or Termination of Employment Due to Death
or Permanent Disability. In the event of the Participant’s Qualifying
Termination or termination of employment due to death or permanent disability,
the Participant’s outstanding RSUs immediately shall vest and shall settle
within two (2) months following such termination of employment, and the Dividend
Equivalents that correspond to the RSUs that vest pursuant to this sentence
shall be paid within two (2) months following such termination of employment.

For purposes of this Section 1.5, a Participant shall have a “permanent
disability” if he is found to be disabled under the terms of SunCoke’s long-term
disability policy in effect at

Page 2

--------------------------------------------------------------------------------




the time of the Participant’s termination due to such condition or if the
Committee in its discretion makes such determination.
ARTICLE II
GENERAL PROVISIONS
2.1
Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the RSU
Award covered by this Agreement and the terms and conditions of the Plan under
which such RSUs are granted, the provisions in the Plan shall govern and
prevail. The RSUs, the related Dividend Equivalents and this Agreement are each
subject in all respects to, and SunCoke and the Participant each hereby agree to
be bound by, all of the terms and conditions of the Plan, as the same may have
been amended from time to time in accordance with its terms.

2.2
Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.

(a)
Payment in Cash. Cash payments in respect of any vested Dividend Equivalents,
shall be made net of any applicable federal, state, or local withholding taxes.

(b)
Payment in Stock. Immediately prior to the payment of any shares of Common Stock
to Participant in respect of vested RSUs, the Participant shall remit an amount
sufficient to satisfy any Federal, state and/or local withholding tax due on the
receipt of such Common Stock. At the election of the Participant, and subject to
such rules as may be established by the Committee, such withholding obligations
may be satisfied through the surrender of shares of Common Stock (otherwise
payable to Participant in respect of such vested RSUs) having a value, as of the
date that such vested RSUs first became payable, sufficient to satisfy the
applicable tax obligation.

2.3
Administration. Pursuant to the Plan, the Committee is vested with conclusive
authority to interpret and construe the Plan, to adopt rules and regulations for
carrying out the Plan, and to make determinations with respect to all matters
relating to this Agreement, the Plan and Awards made pursuant thereto. The
authority to manage and control the operation and administration of this
Agreement shall be likewise vested in the Committee, and the Committee shall
have all powers with respect to this Agreement as it has with respect to the
Plan. Any interpretation of this Agreement by the Committee, and any decision
made by the Committee with respect to this Agreement, shall be final and
binding.

2.4
Amendment. This Agreement may be amended in accordance with the terms of the
Plan.

2.5
Captions. The captions at the beginning of each of the numbered Sections and
Articles herein are for reference purposes only and will have no legal force or
effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.

2.6
Governing Law. The validity, construction, interpretation and effect of this
instrument shall be governed exclusively by and determined in accordance with
the law of the State of Delaware (without giving effect to the conflicts of law
principles thereof), except to the extent preempted by federal law, which shall
govern.


Page 3

--------------------------------------------------------------------------------




2.7
Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing, by facsimile, by overnight courier
or by registered or certified mail, postage prepaid and return receipt
requested. Notices to SunCoke shall be deemed to have been duly given or made
upon actual receipt by SunCoke. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:

(a)
If to SunCoke:            SunCoke Energy, Inc.
                Compensation Committee of the Board of Directors
                1011 Warrenville Road
                Lisle, IL 60532
                Attention: Corporate Secretary



(b)
If to the Participant:        To the address for Participant as it appears on
                SunCoke’s records.



2.8
Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.

2.9
Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.

2.10
Forfeiture. The shares of Common Stock or cash payments received in connection
with the Award granted pursuant to this Agreement constitute incentive
compensation. The Participant agrees that any shares of Common Stock or cash
payments received with respect to the Award will be subject to any
clawback/forfeiture provisions applicable to SunCoke that are required by any
law in the future, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and/or any applicable regulations. The Award
is conditioned upon the acceptance by the Participant of the terms and
conditions of the Award as set forth in the Agreement.

* * *
The Award is conditioned upon the acceptance by the Participant of the terms and
conditions of the Award as set forth in this Agreement. To accept this
Agreement, a Participant must access E*Trade Financial Services’ website.



Page 4